Appeal Dismissed and Memorandum Opinion filed January 13, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-21-00586-CV

                      OBINNA RICHARDS, Appellant

                                       V.
                        SAMUEL DIMINAS, Appellee

                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-DCV-259695

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed September 29, 2021. The
order being appealed is not a final, appealable judgment and is not reviewable on
interlocutory appeal. See Matassarin v. Odiorne, No. 04-01-00498-CV, 2001 WL
1479258, at *1 (Tex. App.—San Antonio Nov. 21, 2001, no pet.) (per curiam)
(“An order for monetary sanctions rendered in connection with an underlying
lawsuit is interlocutory if it does not dispose of all parties and claims in the
lawsuit.”); Kamel v. Advocare Int’l, L.P., No. 05-15-01295-CV, 2016 WL 836809,
at *1 (Tex. App.—Dallas Mar. 4, 2016, no pet.) (mem. op.) (“A sanctions order
that does not dispose of all the parties and issues is neither an appealable final
judgment nor an appealable interlocutory order.”).

      On November 24, 2021, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
December 9, 2021. See Tex. R. App. P. 42.3(a). No response was filed.

      We dismiss the appeal.



                                      PER CURIAM




Panel consists of Justices Wise, Spain, and Hassan.




                                         2